  Case: 1:18-cv-05587 Document #: 972 Filed: 04/19/21 Page 1 of 8 PageID #:20773




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                           )
 UNITED STATES SECURITIES                  )
 AND EXCHANGE COMMISSION,                  )
                                           )
                     Plaintiff,            )      Civil Action No. 18-cv-5587
                                           )
       v.                                  )      Hon. John Z. Lee
                                           )
 EQUITYBUILD, INC.,                        )      Magistrate Judge Young B. Kim
 EQUITYBUILD FINANCE, LLC,                 )
 JEROME H. COHEN, and SHAUN                )
 D. COHEN,                                 )
                                           )
                     Defendants.           )



                             JOINT STATUS REPORT

      The undersigned counsel for the Receiver, for certain of the Institutional

Lenders, for certain of the Investor Lenders, and for the SEC submit the following

joint status report to the Court.

      A. Distribution of Claims Documentation

      The distribution of claims documentation on a property-by-property basis is

underway, and as of the date of this filing, the claim forms and supporting documents

relating to 91 properties have been distributed to each of the claimants asserting an

interest in those properties who did not opt out of the Court’s Confidentiality Order.

Vendor Avalon believes that it is on track to have all of the documentation provided

to claimants by the end of April 2021.




                                          1
  Case: 1:18-cv-05587 Document #: 972 Filed: 04/19/21 Page 2 of 8 PageID #:20774




        B. The EquityBuild Documents

        The project of creating the database and then providing access to the

EquityBuild documents has taken more time to get started than anticipated, largely

due to personnel turnover at CloudNine, the vendor who will be creating and hosting

the database, and related delays negotiating the agreement with CloudNine. The

vendor agreement was finalized on April 14, 2021, has been executed by the Receiver

and CloudNine, and is in the process of being executed by the institutional lender

representatives. The Receiver delivered the documents to the vendor on April 15,

2021.

        In light of these delays, the parties do not anticipate that the documents can

be culled, uploaded to the database, and made available to claimants prior to the

current date for the commencement of the claims resolution process of May 4, 2021.

The current goal is to have the documents processed and ready for review by June 1,

2021, although the parties recognize that this may be overly optimistic given the

volume of the data.

        Leading counsel for the institutional lenders and certain investor lenders

recommend that the first framing report not be issued until the EquityBuild

documents will be available for review because the dispute resolution schedule was

premised, in part, on the EquityBuild documents being available for review at the

commencement of the process and because the claimants identified in the first

framing report anticipate, given the large volume of EquityBuild documents,

requiring much time to review these documents. They suggest that the parties submit

a further status report on May 18, 2021, at which time the parties will have updated
                                           2
  Case: 1:18-cv-05587 Document #: 972 Filed: 04/19/21 Page 3 of 8 PageID #:20775




information as to when the documents will be accessible for review. On behalf of

litigants who were not parties to the voluminous EquityBuild documents exchanged

between EquityBuild and numerous individual investors, leading counsel for the

institutional lenders assert that they would be denied due process if they do not have

access to the EquityBuild documents prior to the commencement of the first tranche

of the claims resolution process. Lead counsel for the institutional lenders object to

the position taken by the SEC below because the attorneys for the individual

investors and the institutional lenders are going to be the parties litigating the issue

of competing lien priority, the efficacy of the procedures used in the first tranche will

be evaluated for application to each succeeding tranche, and the individual investors

and institutional lender participating in the first tranche should not be

disadvantaged by the delay in making the EquityBuild documents available to them.

      Undersigned counsel for certain investor lenders does not oppose the

institutional lenders’ request.

      The Receiver does not oppose a limited extension to June 1, 2021, but believes

any extension should be to a specific date and not uncertain.

      The SEC does not oppose a limited extension, to June 1, but believes the start

of the claims process should not be further delayed beyond that time, even if the

EquityBuild documents are not immediately available to the individual investors and

single institutional lender participating in the first tranche. Because any delay in

beginning the first tranche will delay the start of subsequent tranches, the SEC

believes that, even if the EquityBuild documents are not immediately available, the



                                           3
  Case: 1:18-cv-05587 Document #: 972 Filed: 04/19/21 Page 4 of 8 PageID #:20776




Receiver can issue his Framing Report and the first tranche claimants can begin

reviewing the Proofs of Claim and engaging in discovery per the process detailed in

ECF No. 941.

      C. The Process for Payment of Receiver’s Fees Pursuant to the
         Receiver’s Lien

      The process for the payment of the Receiver’s fees pursuant to the Receiver’s

lien also remains to be resolved, an issue that was identified by the Receiver as

necessary for resolution as part of the original claims process motion (Dkt. 638). As

part of those efforts, on February 23, 2021 the Receiver filed a Motion for Approval

to Pay Certain Previously Approved Fees and Costs and for Interim Payment of

Continuing Claims Process Fees and Costs Pursuant to Receiver's Lien (Dkt. 947),

and certain of the institutional lenders filed objections to the Receiver’s proposal on

March 30, 2021 (Dkt. 961). The Receiver anticipates submitting a reply brief, and

hopes to submit that brief on or before April 27, 2021.

      Regarding previously approved fees (through June 2020), the Receiver’s

preparation of schedules that allocate those previously-approved fees to specific

properties in accordance with the allocation methodology approved by the Court has

taken an enormous amount of effort. The Receiver anticipates that these schedules

will be submitted to the Court by the end of April, and the Institutional Lenders have

reserved the right to review and respond to Receiver’s schedules. As these matters

involve previously approved fee petitions, the Receiver believes that such issues are

ripe for resolution and should be resolved at this point for the reasons set forth in the

motion. (Dkt. 947) Regarding the process proposed by the Receiver for the interim

                                           4
  Case: 1:18-cv-05587 Document #: 972 Filed: 04/19/21 Page 5 of 8 PageID #:20777




payment of fees related to the claims process, the Receiver has requested a ruling on

his proposal before the claims process commences so that the stakeholders will be

aware of the Court’s decision moving forward.        (Id.)   The Institutional Lenders

dispute that the issue of the priority of the Receiver’s claimed lien for fees and costs

is ripe for resolution and have opposed the Receiver’s request. (Dkt. 961)

      D. Conclusion

      In light of the foregoing, an extension of the commencement of the claims

process appears both to be a practical necessity and warranted as it would allow: (1)

the database of EquityBuild documents to be made available to claimants; and (2) the

process associated with the issue of the Receiver’s Lien and the interim payment of

fees to be determined. The Receiver and SEC do not oppose an extension for thirty

days, until June 1, 2021. The parties suggest that they submit another joint status

report on or before May 18, 2021 to update the Court as to the progress made in

relation to the EquityBuild documents and to indicate whether any of the

participants believes a further extension of the commencement date for the claims

process is necessary.

Dated: April 19, 2021                          Respectfully submitted,

 /s/ Michael Rachlis                           /s/ Benjamin J. Hanauer
 Michael Rachlis                               Benjamin J. Hanauer (hanauerb@sec.gov)
 Jodi Rosen Wine                               Timothy J. Stockwell (stockwellt@sec.gov)
 Rachlis Duff & Peel, LLC                      175 West Jackson Blvd., Suite 1450
 542 South Dearborn Street, Suite 900          Chicago, IL 60604
 Chicago, IL 60605                             (312) 353-7390; Fax (312) 353-7398
 (312) 733-3950; Fax (312) 733-3952
 mrachlis@rdaplaw.net                          Attorneys for Plaintiff
 jwine@rdaplaw.net                             U.S. Securities and Exchange Commission

 Attorneys for Kevin B. Duff, Receiver
                                           5
 Case: 1:18-cv-05587 Document #: 972 Filed: 04/19/21 Page 6 of 8 PageID #:20778




s/ Ronald Damashek                             /s/ Michael Gilman
Ronald Damashek                                Michael Gilman (6182779)
rdamashek@stahlcowen.com                       mgilman@dykema.com
Dickinson Wright PLLC                          Dykema Gossett PLLC
55 West Monroe Street, Suite 1200              10 S. Wacker Drive, Suite 2300
Chicago, IL 60603                              Chicago, IL 60606
(312) 377-7858                                 (312) 627-5675

Counsel for Citibank N.A., as Trustee          Counsel for Federal Home Loan Mortgage
for the Registered Holders of Wells            Corporation Wilmington Trust, National
Fargo Commercial Mortgage Securities,          Association, as Trustee for the Registered
Inc., Multifamily Mortgage Pass-               Holders of Wells Fargo Commercial
Through Certificates, Series 2018-SB14;        Mortgage Trust 2014-LC16, Commercial
Midland Loan Services, a Division of           Mortgage Pass-Through Certificates, Series
PNC Bank, National Association;                2014-LC16; Wilmington Trust, National
Thorofare Asset Based Lending REIT             Association, as Trustee for the Registered
Fund IV, LLC; and Liberty EBCP, LLC            Holders of UBS Commercial Mortgage Trust
                                               2017-C1,Commercial Mortgage Pass-
                                               Through Certificates, Series 2017-C1;
                                               Citibank N.A., as Trustee for the Registered
                                               Holders of Wells Fargo Commercial
/s/ Max A. Stein                               Mortgage Securities, Inc., Multifamily
Max A. Stein (ARDC # 6275993)                  Mortgage Pass-Through Certificates, Series
Lauren E. Dreifus (ARDC # 6317983)             2018-SB48; Federal National Mortgage
Boodell & Domanskis, LLC                       Association; U.S. Bank National
One North Franklin, Suite 1200                 Association, as Trustee for the registered
Chicago, IL 60606                              Holders of J.P. Morgan Chase Commercial
mstein@boodlaw.com                             Mortgage Securities Corp., Multifamily
ldreifus@boodlaw.com                           Mortgage Pass-Through Certificates, Series
                                               2017-SB41;U.S. Bank National Association,
Counsel for Bill Akins, Paul Applefield,       as Trustee for the registered Holders of J.P.
Manuel Cadaval, Dana Cadaval, Jacob            Morgan Chase Commercial Mortgage
Cadaval, Joshua Lapin, Cadaval                 Securities Corp., Multifamily Mortgage
Investment Trust, Karl Deklotz, Deklotz        Pass-Through Certificates, Series 2018-
Investment Properties, Pat Desantis,           SB50;U.S. Bank National Association, as
Julie Farr-Barksdale, Joel Feingold,           Trustee for the registered Holders of J.P.
Francisco Fernandez, Patricia E Gomes,         Morgan Chase Commercial Mortgage
RAVIN3, LLC, Longwood 11117, LLC,              Securities Corp., Multifamily Mortgage
Roj Gupta, Amit Hammer, Conrad                 Pass-Through Certificates, Series 2017-
Hanns, Robert Jennings, Cynthia                SB30 Sabal TL1 LLC; Midland Loan
Jennings, Asbury R. Lockett, Richard           Services, a Division of PNC Bank, N.A. as
Lohrman, Mary Lohrman, Don                     servicer for Wilmington Trust, N.A., as
Minchow, Russ Moreland, Lori                   Trustee for the Benefit of Corevest American

                                           6
 Case: 1:18-cv-05587 Document #: 972 Filed: 04/19/21 Page 7 of 8 PageID #:20779




Moreland, Alan Schankman, Vicki             Finance 2017-1 Trust Mortgage Pass-
Schankman, Knickerbocker                    Through Certificates; Midland Loan
Investments, Coleman Scheuller,             Services, a Division of PNC Bank, N.A. as
Harvey Singer, Aryeh (Judah) Smith,         servicer for Wilmington Trust, N.A., as
Brook Swientisky, Sarah Swientisky,         Trustee for the Registered Holders of
J&S Investment LLC, Kathy Bischoff          Corevest American Finance 2017-2 Trust,
Talman, Kristien Van Hecke, Dwight          Mortgage Pass-Through Certificates, Series
Plymale, DK Phenix Investments LLC,         2017¬2; BC57, LLC; UBS AG
Norman (Bud) Wheeler, Melinda
Mayne, Liberty Quest Investment Group
LLC




                                        7
  Case: 1:18-cv-05587 Document #: 972 Filed: 04/19/21 Page 8 of 8 PageID #:20780




                                 Certificate of Service


        I hereby certify that on April 19, 2021, I electronically filed the foregoing Joint

Status Report with the Clerk of the United States District Court for the Northern

District of Illinois, using the CM/ECF system. Copies of the foregoing were served

upon counsel of record via the CM/ECF system.

        I further certify that I caused true and correct copy of the foregoing Joint

Status Report to be served upon the following individuals or entities by electronic

mail:

        -     Defendant Jerome Cohen (jerryc@reagan.com);

        -     All known EquityBuild investors; and

        -     All known individuals or entities that submitted a proof of claim in this

              action (sent to the e-mail address each claimant provided on the claim

              form).

        I further certify that the Joint Status Report will be posted to the

Receivership webpage at: http://rdaplaw.net/receivership-for-equitybuild


                                                 /s/ Michael Rachlis

                                                 Rachlis Duff & Peel, LLC
                                                 542 South Dearborn Street, Suite 900
                                                 Chicago, IL 60605
                                                 Phone (312) 733-3950
                                                 Fax (312) 733-3952
                                                 mrachlis@rdaplaw.net




                                             8
